247 A.2d 311 (1968)
Richard T. REBELLO
v.
REGISTRY OF MOTOR VEHICLES.
No. 380-Appeal.
Supreme Court of Rhode Island.
October 28, 1968.
Aram K. Berberian, Cranston, for plaintiff-appellant.
Herbert F. DeSimone, Atty. Gen., Charles G. Edwards, Asst. Atty. Gen., for defendant-appellee.


*312 OPINION
PER CURIAM.
The plaintiff is here on his appeal from a decision of the superior court affirming an order of the registrar of motor vehicles suspending his license to operate a motor vehicle. He conceded in oral argument that proceedings before the registrar are subject to the provisions of the Administrative Procedures Act (G.L. 1956, chap. 35 of title 42). For cases arising under that Act section 16 thereof, as amended by P.L. 1966, chap. 213, § 1, provides that certiorari shall be the only method by which a superior court judgment may be reviewed in this court. Savings Bank of Newport v. Hawksley, R.I., 241 A.2d 806.
Even were an appeal the proper method for invoking this court's jurisdiction, this appeal would fail because the trial justice's decision was not followed by the entry of a judgment. East Providence Credit Union v. Brown, R.I., 242 A.2d 428.
The plaintiff's appeal is denied and dismissed.